Case 3:20-cv-01473-TAD-KDM Document 24 Filed 04/07/21 Page 1 of 1 PageID #: 251




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION


 CHARLES HOWARD BOYD                                    CASE NO. 3:20-CV-01473

 VERSUS                                                 JUDGE DOUGHTY

 MONROE CITY HALL                                       MAGISTRATE JUDGE MCCLUSKY


                                            JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, together

 with the written objections thereto filed with this Court, and, after a de novo review of the record,

 finding that the Magistrate Judge’s Report and Recommendation is correct,

        IT IS ORDERED that Defendant’s motion to dismiss [doc. # 13] is GRANTED and that

 Plaintiff’s claims are DISMISSED WITH PREJUDICE.

        Monroe, Louisiana, this 7th day of April, 2021.




                                                                   Terry A. Doughty
                                                              United States District Judge
